DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on August 4, 2021; November 15, 2021; April 15, 2021; July 29, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   
	Examiner has not considered NPL #A46 on the August 4, 2021 IDS for failing to provide an English language copy (CFR 1.98(a)(3)(ii)) or concise explanation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 85-157 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,986,991 (herein US 991). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 85, US 991 claims 1 and 15 recite:
Instant Claim Language
Corresponding US 991 Claim
A method comprising capturing, using an image capture device having at least a camera and a processor, one or more images of an eye of a subject, 
Claim 1, Claim 15
wherein said one or more images are captured using only ambient lighting conditions and wherein non-relevant reflections from a cornea and a lens of the eye of the subject are managed while capturing the one or more images
Claim 1
transmitting, by the image capture device, at least one of the one or more images over a network to a computing device
Claim 15 - camera of smart phone necessarily transmits image data to processor and requires generic “network”
determining, using the computing device an overall intensity of light from a plurality of pixels located within at least a portion of a pupil captured in the at least one of the one or more images, wherein the plurality of pixels comprise red, green, and blue pixels
Claim 1
determining an average red intensity from the plurality of pixels located within the at least a portion of the pupil captured in the at least one of the one or more images
Claim 1
determining an average blue intensity from the plurality of pixels located within the at least a portion of a pupil captured in the at least one of the one or more images
Claim 1
and determining using the average red intensity, the average blue intensity and the determined overall intensity an optical quality of the eye
Claim 1


	As to claims 86, 89-103, 106-110, US 991 claims 2-22 recite substantially similar subject matter.
	As to claims 87-88, 104-105, while US 991 claims do not recite such features, Examiner takes Official Notice in view of US 991 claim 15 that such features of wireless networks, transmitting data to/from processors, displaying information to a user/subject, and providing remote camera/computer devices are all part of “smart phone” function, processes, and features.
	As to claims 111-135, such claims represent the system analogue to claims 85-110 and as such are rejected similarly to claims 85-110 as discussed above as obvious over US 991 claims 1-22 and Examiner’s Official Notice.
	
	As to claim 136, US 991 claims 1 and 15 recite:
Instant Claim Language
Corresponding US 991 Claim
A method comprising: receiving, by a computing device, one or more images of an eye of a subject, 
Claim 1, Claim 15
wherein said one or more images are captured using only ambient lighting conditions and wherein non-relevant reflections from a cornea and a lens of the eye of the subject are managed while capturing the one or more images
Claim 1
determining, using the computing device an overall intensity of light from a plurality of pixels located within at least a portion of a pupil captured in the at least one of the one or more images, wherein the plurality of pixels comprise red, green, and blue pixels
Claim 1
determining an average red intensity from the plurality of pixels located within the at least a portion of the pupil captured in the at least one of the one or more images
Claim 1
determining an average blue intensity from the plurality of pixels located within the at least a portion of a pupil captured in the at least one of the one or more images
Claim 1
and determining using the average red intensity, the average blue intensity and the determined overall intensity an optical quality of the eye
Claim 1


	As to claims 137, 139-146, US 991 claims 2, 4-10, 12 recite substantially similar subject matter.
	As to claim 138, while US 991 does not explicitly claim such features, Examiner takes Official Notice in view of US 991 claim 15 that displaying information to a user/subject is a function, process, feature of a “smart phone”.
	As to claims 147-157, such claims represent the system analogue to claims 136-146 and as such are rejected similarly to claims 136-146 as discussed above as obvious over US 991 claims 1-22 and Examiner’s Official Notice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88, 114, 138, 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 88, 114, 138, 149 the claims recite “is displayed to or otherwise provided to” which is unclear what is meant by “otherwise provided to”.  Such language appears subjective to a practitioner of the invention (MPEP 2173.05(b)) and as such the metes and bounds are unclear as to what is included/excluded by “otherwise provided to”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87, 88, 113, 114, 138, 149 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claims 87, the claim recites “transmitting, by the computing device, the determined optical quality of the eye over the network and back to the image capturing device”, however the originally filed specification and claims do not detail transmitting the determined optical quality over the network and back to the image capturing device.  Examiner requests Applicant specifically point out where in the originally filed specification/claims support for such features exist.
	As to claims 88, 114, 138, 149 the claims recite the determined optical quality of the eye or information about optical quality of the eye is displayed to…a user of the image capturing device (or computing device (claim 138)) or to the subject using the image capture device, however the originally filed specification and claims do not detail displaying the determined optical quality, or information about the optical quality of the eye to the user/subject.  Examiner requests Applicant specifically point out where in the originally filed specification/claims support for such features exist.
	As to claims 113, the claim recites “the determined optical quality of the eye is transmitted from the computing device over the network back to the image capture device”, however the originally filed specification and claims do not detail transmitting the determined optical quality over the network and back to the image capturing device.  Examiner requests Applicant specifically point out where in the originally filed specification/claims support for such features exist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 11, 2022